Title: Cash Accounts, April 1767
From: Washington, George
To: 



[April 1767]



Cash


Apl 10—
To Cash of Frans Foster by Jos. Valentine
£25. 0. 0



To Ditto of Phil. Claiborne by Do
14. 0. 0



To Ditto recd from Colo. Henry Lee
0.12. 6


20—
To Mr [Hector] Ross £21 in Mar. & £9 this day on Acct of Robt Adam’s order
30. 0. 0


25—
To Cash of Messrs Carlyle & Adam
100. 0. 0


30—
To Ditto of Ditto
100. 0. 0



To Ditto of Mrs Colvil
10.15. 0


Contra


Apl 2d—
By mendg my Boots
0. 7. 3



By Coffee at different times
0. 2. 6




By 1 Paper Snuff Box
0. 7. 6



By Washing
0. 8. 0


8—
By Expences to the Dismal Swamp & back
1.12. 6


10—
By Coffee 1/—Ticket to the Concert 5/
0. 6. 0



By Anthony Hay (Tavern) Acct
3.19. 3



By Club there afterwards
0. 6. 0


11—
By Colo. Fieldg Lewis my part of the first payments for Mills Riddicks Land
17. 7.10



By Do being a Balle in my hand recd from Sundries of the Company
4. 7. 0



By Wm Godfrey Barbers Acct
0.15. 0



By Shoeing my horse
0. 2. 6



By Mrs Campbells Acct
12. 5. 0


12—
By Servants 6/. Exps. at Todds 7/6—Servts 1/
0.14. 6


13—
By Expences at Sneads 3/3—Ferriage at Port Royal 2/6
0. 5. 9


15—
By Ferriage at Hoes 12/—Servants 1/3
0.13. 3



By Expences at Laidlers
0. 6. 8



By a Sorrel Mare bot of—Steer
7. 0. 0


20—
By Mr Jno. Gibson for Cumberland Wilson Duty &ca of a Butt of Wine
6.10. 8


22—
By Thomas Bishop Cash lent
20. 0. 0


25—
By Doctr [William] Romney pr Rect
9. 5. 0


30—
By Mr [John] Stedlar for Mastr & Miss Custis
25.16. 0


